Citation Nr: 0922857	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  09-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1948 through March 
1949.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
denied in November 2002 and May 2005 rating decisions, on the 
basis that the Veteran did not have evidence of PTSD based 
upon a verifiable in-service stressor.

2.  Neither the November 2002, nor the May 2005 rating 
decision was appealed.

3. Since the May 2005 rating decision, VA medical evidence 
has been received that suggests that the Veteran has PTSD due 
to an in service incident.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen his claim for service 
connection for PTSD.  This claim is based upon an allegation 
of in-service sexual assault.  The same claim has been denied 
on the same basis twice prior to the January 2008 rating 
decision that is under appeal.  See November 2002 and May 
2005 rating decisions. The Veteran did not file a notice of 
disagreement (NOD) with regard to either decision.  The most 
recent denial of service connection for PTSD became final in 
May 2006. 
38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

The Veteran filed a written statement in October 2007 seeking 
to reopen his claim. The law provides that a claim that has 
been denied, and not appealed, will not be reopened and 
allowed, unless new and material evidence is presented or 
secured. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302(a) (2008).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). The specified basis for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

The claim in this case was denied because there was evidence 
of the alleged incident of sexual assault as well as no 
medical evidence at all submitted in relation to PTSD.  See 
May 2005 rating decision.  The Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., the 
diagnosis must conform to the requirements of DSM-IV 
(American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2008).

Thus, in order to reopen the claim, the Veteran must submit 
evidence that was not in the file at the time of the May 2005 
decision, which tends to corroborate the Veteran's allegation 
of an in-service sexual assault and which shows treatment for 
PTSD, as defined by VA regulation.  

Since the May 2005 decision, the evidence added to the claims 
folder is minimal, but enough to reopen the claim.  The 
Veteran, with his October 2007 claim, submitted duplicate 
service treatment records, which do not show any indication 
of an in-service assault of any sort.  They are simply 
records showing that the Veteran was treated for emotional 
instability, which was reported as existing prior to service.  
These records were previously available at the time the prior 
decisions were rendered and, therefore, are not new.

The Veteran also submitted his own lay statements that 
repeated the basis of his claim as being due to a rape in 
service while he was taking a shower, after which he attacked 
another service-member with a bayonet.  See October 2007 and 
January 2008 Veteran statements.  These are duplicative of 
statements he submitted to support the previously denied 
claims, so they cannot be considered new.  Also, while the 
Board recognizes that the Veteran clearly contends that he 
has PTSD due to an in-service sexual assault, such a 
suggestion by either the Veteran or his representative is not 
sufficient medical evidence of a PTSD diagnosis and medical 
nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). The Veteran's 
statements alone are simply not sufficient to reopen this 
claim.

However, the Veteran also submitted a March 2008 VA mental 
health clinic initial psychiatric evaluation note.  The 
examiner, a psychiatrist, reported that the Veteran stated he 
was raped by two other men in the shower in service.  He 
claimed to have nightmares regarding the incident.  The 
examiner diagnosed "PTSD, DELAYED."  The basis for the PTSD 
diagnosis must be the report of nightmares secondary to 
memories of being raped in the shower in service.  This 
evidence is new, in that it was not in the record at the time 
of the May 2005 decision, and it is material in that it 
suggests that the Veteran has PTSD due to an in-service 
event, a fact not established in the prior denials.  

Because evidence has been received that is both new and 
material to establishing that the Veteran has PTSD due to an 
in-service sexual assault, the Veteran's claim for service 
connection must be reopened.  To this extent only, the 
Veteran's claim is granted.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for entitlement to service connection for PTSD; to this 
extent only, the claim is granted.





REMAND

The Veteran is seeking to establish service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f) (2008).

The Veteran contends that he currently suffers from PTSD due 
to an event in service during which he was raped in a shower 
in Okinawa, Japan.  See October 2007 claim.  He has stated 
that he remained silent about the incident over the years, 
but that while still in service, several days after the 
incident, he attacked one of the sergeants that was involved 
in the rape with a bayonet.  Id.  He received mental 
treatment after this attack and was later discharged.

A review of the service medical records reveals that the 
Veteran, at the time of his February 1948 induction into 
service, was mentally and physically fit for service.  A June 
1949 report of medical examination yields no evidence of any 
mental disorder or symptom thereof.  Medical records do show 
that in June 1950 the Veteran was transferred from a military 
hospital in Okinawa to an Air Force hospital in California.  
The diagnosis at that time was "emotional instability 
reaction, chronic, severe, manifested by an acute disruptive 
reaction overseas, unpredictable immaturity and 
instability."  There is no elaboration in the record as to 
the basis for this diagnosis.  A June 1950 report of the 
proceedings of a board of officers relating to the Veteran's 
discharge from service, shows that the Veteran admitted to 
having "black out" spells, along with "poorly controlled 
hostility and aggression," and "irrational behavior."  
There is no description in the record of the incident leading 
to the hospitalization and ultimate discharge from service.  
Again, the Veteran contends that he was attacked in the 
shower in Okinawa, raped, and then later he attacked the 
sergeant involved with a bayonet.  

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor in cases such as the Veterans.  In such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  
38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  Such detailed notice has 
not been provided to the Veteran in this case.  The November 
2007 letter to the Veteran is particular to the new and 
material evidence claim, but does not provide notice with the 
particularity required under 38 C.F.R. § 3.304(f)(3), as is 
required in cases such as this.

Also, in this case, the Board notes that the complete service 
personnel records do not appear to be a part of the claims 
folder.  Such records are relevant to the Veteran's PTSD 
claim and must be obtained.  38 C.F.R. § 3.159(c)(2).

Once the record is as complete as possible, the Veteran 
should be afforded a VA examination by a competent medical 
examiner who can opine as to the likelihood that the in-
service personal assault occurred, and, if so, whether the 
Veteran has a current diagnosis of PTSD related to that in-
service assault.  Such an opinion from a competent medical 
examiner is necessary before the Board can finally adjudicate 
this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that VA has afforded the 
Veteran all requisite notice with regard 
to his claim for service connection for 
PTSD, including as secondary to in service 
personal assault.  The notice must be 
compliant with both 38 C.F.R. § 3.159(b) 
(2008) and 38 C.F.R. § 3.304(f)(3) (2008).

The RO/AMC should send him a letter asking 
him to help corroborate his reported 
experience of sexual assault in service, 
pursuant to M21-1. The veteran should be 
specifically advised that he may provide 
corroborating evidence of her alleged 
military sexual trauma in service from 
alternate sources of information. The 
RO/AMC should review the evidence of 
record and ensure that it has fully 
complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 
(c) (April 30, 1999).

The veteran should be asked to provide any 
additional information possible regarding 
the stressful events claimed to have 
caused PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the alleged military 
sexual trauma and other stressors he 
alleges occurred in service. In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events, if not already of record. The 
RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

2.  Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining the Veteran's 
Service Personnel Records and associating 
them with the claims folder.

3.  Once the above development takes 
place, afford the Veteran the appropriate 
VA examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorders. All indicated 
studies should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in detail. 
The veteran's claims file must be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
that such a review of the claims files was 
made.

The examiner should state whether the 
veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV). If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis.

The examiner should opine whether it is at 
least as likely as not (i.e. a 50 percent 
probability or greater) that any in-
service stressful experience described by 
the veteran occurred (personal or sexual 
assault), and if so, whether it is at 
least as likely as not (i.e. a 50 percent 
probability or greater) that the veteran 
has PTSD as a result of the stressful 
experience. In providing this opinion, the 
examiner is requested to comment on the 
significance, if any, of the veteran's 
service personnel records. 

If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service. The examiner must also 
determine whether the veteran had a pre-
existing psychiatric disorder and, if so, 
whether such was aggravated during 
service.

A complete rationale must be given for all 
opinions expressed. If the examiner is 
unable to give an opinion without 
resorting to speculation, the report 
should so state.

4.  Readjudicate the issue on appeal. If 
the benefit sought on appeal is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them the requisite opportunity to respond 
before the claims folder is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


